 

 

 

 

EXHIBIT 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RF MICRO DEVICES, INC.
2006 DIRECTORS STOCK OPTION PLAN

(As Amended and Restated Effective May 7, 2009)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

RF MICRO DEVICES, INC.

2006 DIRECTORS STOCK OPTION PLAN

(As Amended and Restated Effective May 7, 2009)


1.                  DEFINITIONS.

In addition to other terms defined herein, the following terms shall have the
meanings given below:


(A)                ADMINISTRATOR MEANS THE BOARD, AND, UPON ITS DELEGATION OF
ALL OR PART OF ITS AUTHORITY TO ADMINISTER THE PLAN TO THE COMMITTEE, THE
COMMITTEE.


(B)               AFFILIATE MEANS ANY PARENT OR SUBSIDIARY OF THE CORPORATION,
AND ALSO INCLUDES ANY OTHER BUSINESS ENTITY WHICH IS CONTROLLED BY, UNDER COMMON
CONTROL WITH OR CONTROLS THE CORPORATION; PROVIDED, HOWEVER, THAT THE TERM
"AFFILIATE" SHALL BE CONSTRUED IN A MANNER IN ACCORDANCE WITH THE REGISTRATION
PROVISIONS OF APPLICABLE FEDERAL SECURITIES LAWS AND AS PERMITTED UNDER CODE
SECTION 409A.


(C)                ANNUAL OPTION MEANS AN OPTION WHICH MAY BE GRANTED ON AN
ANNUAL BASIS TO A NONEMPLOYEE DIRECTOR OF THE CORPORATION AS PROVIDED IN
SECTION 7.


(D)               ANNUAL RSU MEANS AN RSU WHICH MAY BE GRANTED TO A NONEMPLOYEE
DIRECTOR ON AN ANNUAL BASIS UNDER THE TERMS OF THE DIRECTOR COMPENSATION PLAN
AND 2003 PLAN (OR OTHER APPLICABLE STOCK PLAN).


(E)                BOARD OR BOARD OF DIRECTORS MEANS THE BOARD OF DIRECTORS OF
THE CORPORATION.


(F)                 CAUSE SHALL MEAN A PARTICIPANT'S TERMINATION OF SERVICE AS A
DIRECTOR RESULTING FROM THE PARTICIPANT'S TERMINATION FOR "CAUSE" DUE TO THE
PARTICIPANT'S (I) DISHONESTY, (II) REFUSAL TO PERFORM HIS DUTIES FOR THE
CORPORATION, (III) ENGAGING IN CONDUCT THAT COULD BE MATERIALLY DAMAGING TO THE
CORPORATION WITHOUT A REASONABLE GOOD FAITH BELIEF THAT SUCH CONDUCT WAS IN THE
BEST INTEREST OF THE CORPORATION, OR (IV) TERMINATION FOR ANY OTHER REASON WHICH
THE ADMINISTRATOR IN ITS SOLE DISCRETION DETERMINES CONSTITUTES A TERMINATION
FOR "CAUSE."


(G)               CHANGE OF CONTROL:


(I)                 GENERAL:  EXCEPT AS MAY BE OTHERWISE PROVIDED IN AN
INDIVIDUAL OPTION AGREEMENT OR AS MAY BE OTHERWISE REQUIRED IN ORDER TO COMPLY
WITH CODE SECTION 409A, A CHANGE OF CONTROL SHALL BE DEEMED TO HAVE OCCURRED ON
THE EARLIEST OF THE FOLLOWING DATES:

(A)              THE DATE ANY ENTITY OR PERSON SHALL HAVE BECOME THE BENEFICIAL
OWNER OF, OR SHALL OBTAINED VOTING CONTROL OVER, FIFTY-ONE (51%) OR MORE OF THE
OUTSTANDING COMMON STOCK OF THE CORPORATION.

 

--------------------------------------------------------------------------------

 


 

 

 

 

(B)              THE DATE THE SHAREHOLDERS OF THE CORPORATION APPROVE A
DEFINITIVE AGREEMENT (X) TO MERGE OR CONSOLIDATE THE CORPORATION WITH OR INTO
ANOTHER CORPORATION OR OTHER BUSINESS ENTITY (EACH, A "CORPORATION"), IN WHICH
THE CORPORATION IS NOT THE CONTINUING OR SURVIVING CORPORATION OR PURSUANT TO
WHICH ANY SHARES OF COMMON STOCK OF THE CORPORATION WOULD BE CONVERTED INTO
CASH, SECURITIES OR OTHER PROPERTY OF ANOTHER CORPORATION, OTHER THAN A MERGER
OR CONSOLIDATION OF THE CORPORATION IN WHICH HOLDERS OF COMMON STOCK IMMEDIATELY
PRIOR TO THE MERGER OR CONSOLIDATION HAVE THE SAME PROPORTIONATE OWNERSHIP OF
COMMON STOCK OF THE SURVIVING CORPORATION IMMEDIATELY AFTER THE MERGER AS
IMMEDIATELY BEFORE, OR (Y) TO SELL OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY
ALL THE ASSETS OF THE CORPORATION; OR

(C)              THE DATE THERE SHALL HAVE BEEN A CHANGE IN A MAJORITY OF THE
BOARD OF DIRECTORS OF THE CORPORATION WITHIN A 12-MONTH PERIOD UNLESS THE
NOMINATION FOR ELECTION BY THE CORPORATION'S SHAREHOLDERS OF EACH NEW DIRECTOR
WAS APPROVED BY THE VOTE OF TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO
WERE IN OFFICE AT THE BEGINNING OF THE 12-MONTH PERIOD.

(For purposes herein, the term "person" shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than the
Corporation, a subsidiary of the Corporation or any employee benefit plan(s)
sponsored or maintained by the Corporation or any subsidiary thereof, and the
term "beneficial owner" shall have the meaning given the term in Rule 13d-3
under the Exchange Act.)


(II)               DEFINITION APPLICABLE TO OPTIONS SUBJECT TO CODE
SECTION 409A: NOTWITHSTANDING THE PRECEDING PROVISIONS OF SECTION 1(G)(I), IN
THE EVENT THAT ANY OPTIONS GRANTED UNDER THE PLAN ARE DEEMED TO BE DEFERRED
COMPENSATION SUBJECT TO THE PROVISIONS OF CODE SECTION 409A, THEN DISTRIBUTIONS
RELATED TO SUCH OPTIONS PURSUANT TO A CHANGE OF CONTROL MAY BE PERMITTED, IN THE
ADMINISTRATOR'S DISCRETION, UPON THE OCCURRENCE OF ONE OR MORE OF THE FOLLOWING
EVENTS (AS THEY ARE DEFINED AND INTERPRETED UNDER CODE SECTION 409A): (A) A
CHANGE IN THE OWNERSHIP OF THE CORPORATION, (B) A CHANGE IN EFFECTIVE CONTROL OF
THE CORPORATION, OR (C) A CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF
THE ASSETS OF THE CORPORATION.


(H)               CODE MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  ANY
REFERENCE HEREIN TO A SPECIFIC CODE SECTION SHALL BE DEEMED TO INCLUDE ALL
RELATED REGULATIONS OR OTHER GUIDANCE WITH RESPECT TO SUCH CODE SECTION.


(I)                 COMMITTEE MEANS THE COMPENSATION COMMITTEE OF THE BOARD
WHICH MAY BE APPOINTED TO ADMINISTER THE PLAN.


(J)                 COMMON STOCK MEANS THE COMMON STOCK OF RF MICRO DEVICES,
INC., NO PAR VALUE.


(K)               CORPORATION MEANS RF MICRO DEVICES, INC., A NORTH CAROLINA
CORPORATION, TOGETHER WITH ANY SUCCESSOR THERETO.


(L)                 DIRECTOR MEANS A MEMBER OF THE BOARD.


(M)             DIRECTOR COMPENSATION PLAN MEANS THE RF MICRO DEVICES, INC.
DIRECTOR COMPENSATION PLAN, AS IT MAY BE AMENDED AND/OR RESTATED FROM TIME TO
TIME.        


(N)               EFFECTIVE DATE MEANS THE EFFECTIVE DATE OF THE PLAN, AS
PROVIDED IN SECTION 4.

2


 

--------------------------------------------------------------------------------

 


 

 

 

 


(O)               EMPLOYEE MEANS ANY PERSON WHO IS AN EMPLOYEE OF THE
CORPORATION OR ANY AFFILIATE (INCLUDING ENTITIES WHICH BECOME AFFILIATES AFTER
THE EFFECTIVE DATE OF THE PLAN).  FOR THIS PURPOSE, AN INDIVIDUAL SHALL BE
CONSIDERED TO BE AN EMPLOYEE ONLY IF THERE EXISTS BETWEEN THE INDIVIDUAL AND THE
CORPORATION OR AN AFFILIATE THE LEGAL AND BONA FIDE RELATIONSHIP OF EMPLOYER AND
EMPLOYEE.


(P)               EXCHANGE ACT MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(Q)               FAIR MARKET VALUE PER SHARE OF THE COMMON STOCK SHALL BE
ESTABLISHED IN GOOD FAITH BY THE ADMINISTRATOR AND, UNLESS OTHERWISE DETERMINED
BY THE ADMINISTRATOR, THE FAIR MARKET VALUE SHALL BE DETERMINED IN ACCORDANCE
WITH THE FOLLOWING PROVISIONS: (A) IF THE SHARES OF COMMON STOCK ARE LISTED FOR
TRADING ON THE NEW YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE OR THE
NASDAQ STOCK MARKET, LLC ("NASDAQ STOCK MARKET"), THE FAIR MARKET VALUE SHALL BE
THE CLOSING SALES PRICE PER SHARE OF THE SHARES ON THE NEW YORK STOCK EXCHANGE,
THE AMERICAN STOCK EXCHANGE OR THE NASDAQ STOCK MARKET (AS APPLICABLE) ON THE
DATE IMMEDIATELY PRECEDING THE DATE AN OPTION IS GRANTED OR OTHER DETERMINATION
IS MADE (SUCH DATE OF DETERMINATION BEING REFERRED TO HEREIN AS A "VALUATION
DATE"), OR, IF THERE IS NO TRANSACTION ON SUCH DATE, THEN ON THE TRADING DATE
NEAREST PRECEDING THE VALUATION DATE FOR WHICH CLOSING PRICE INFORMATION IS
AVAILABLE, AND, PROVIDED FURTHER, IF THE SHARES ARE NOT LISTED FOR TRADING ON
THE NEW YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE OR THE NASDAQ STOCK
MARKET, THE FAIR MARKET VALUE SHALL BE THE AVERAGE BETWEEN THE HIGHEST BID AND
LOWEST ASKED PRICES FOR SUCH STOCK ON THE DATE IMMEDIATELY OR NEAREST PRECEDING
THE VALUATION DATE AS REPORTED ON THE OTC BULLETIN BOARD SERVICE, PINK OTC
MARKETS (COMMONLY KNOWN AS THE "PINK SHEETS") OR BY A COMPARABLE INTER-DEALER
QUOTATION SERVICE; OR (B) IF THE SHARES OF COMMON STOCK ARE NOT LISTED OR
REPORTED IN ANY OF THE FOREGOING, THEN THE FAIR MARKET VALUE SHALL BE DETERMINED
BY THE ADMINISTRATOR BASED ON SUCH VALUATION MEASURES OR OTHER FACTORS AS IT
DEEMS APPROPRIATE.  NOTWITHSTANDING THE FOREGOING, THE FAIR MARKET VALUE SHALL
BE DETERMINED IN ACCORDANCE WITH CODE SECTION 409A IF AND  TO THE EXTENT
REQUIRED.


(R)                 INITIAL OPTION MEANS AN OPTION WHICH MAY BE GRANTED TO A
NONEMPLOYEE DIRECTOR UPON INITIAL ELECTION OR APPOINTMENT TO THE BOARD, AS
PROVIDED IN SECTION 7.


(S)                INITIAL RSU MEANS AN RSU WHICH MAY BE GRANTED TO A
NONEMPLOYEE DIRECTOR UPON INITIAL ELECTION OR APPOINTMENT TO THE BOARD, AS
PROVIDED UNDER THE DIRECTOR COMPENSATION PLAN AND THE 2003 PLAN (OR OTHER
APPLICABLE STOCK PLAN).


(T)                 NONEMPLOYEE DIRECTOR MEANS A DIRECTOR OF THE BOARD WHO IS
NOT AN EMPLOYEE OF THE CORPORATION OR AN AFFILIATE AND WHO IS ELIGIBLE TO
RECEIVE AN OPTION PURSUANT TO SECTION 6.


(U)               NONQUALIFIED OPTION MEANS AN OPTION GRANTED UNDER SECTION 7
THAT IS NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION UNDER CODE
SECTION 422.


(V)               OPTION MEANS A STOCK OPTION GRANTED TO A NONEMPLOYEE DIRECTOR
UNDER SECTION 7 THAT ENTITLES THE HOLDER TO PURCHASE FROM THE CORPORATION A
STATED NUMBER OF SHARES OF COMMON STOCK, SUBJECT TO THE TERMS OF THE PLAN AND
APPLICABLE OPTION AGREEMENT.  AN OPTION MAY BE IN THE FORM OF AN ANNUAL OPTION,
AN INITIAL OPTION OR A SUPPLEMENTAL OPTION, AS PROVIDED IN SECTION 7.


(W)              OPTION AGREEMENT MEANS AN AGREEMENT (WHICH MAY BE IN WRITTEN OR
ELECTRONIC FORM, IN THE ADMINISTRATOR'S DISCRETION, AND WHICH INCLUDES ANY
AMENDMENT OR SUPPLEMENT THERETO) BETWEEN THE CORPORATION AND A PARTICIPANT
SPECIFYING THE TERMS, CONDITIONS AND RESTRICTIONS OF AN OPTION GRANTED TO THE
PARTICIPANT.  AN OPTION AGREEMENT MAY ALSO STATE SUCH OTHER TERMS, CONDITIONS
AND RESTRICTIONS, INCLUDING BUT NOT LIMITED TO TERMS, CONDITIONS AND
RESTRICTIONS APPLICABLE TO SHARES OR ANY OTHER BENEFIT UNDERLYING AN OPTION, AS
MAY BE ESTABLISHED BY THE ADMINISTRATOR.


(X)               OPTION PERIOD MEANS THE TERM OF AN OPTION, AS PROVIDED IN
SECTION 7(F).

3


 

--------------------------------------------------------------------------------

 


 

 

 

 


(Y)               OPTION PRICE MEANS THE PRICE AT WHICH AN OPTION MAY BE
EXERCISED, AS PROVIDED IN SECTION 7(E).


(Z)                PARENT MEANS A "PARENT CORPORATION," WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


(AA)            PARTICIPANT MEANS A NONEMPLOYEE DIRECTOR WHO HAS BEEN GRANTED AN
OPTION UNDER THE PLAN.


(BB)           PLAN MEANS THE RF MICRO DEVICES, INC. 2006 DIRECTORS STOCK OPTION
PLAN, AS AMENDED AND RESTATED EFFECTIVE MAY 7, 2009, AND AS IT MAY BE HEREAFTER
AMENDED AND/OR RESTATED.


(CC)            PRIOR PLAN MEANS THE NONEMPLOYEE DIRECTORS' STOCK OPTION PLAN OF
RF MICRO DEVICES, INC., AS AMENDED AND RESTATED.


(DD)           RSU MEANS A RESTRICTED STOCK UNIT WHICH MAY BE GRANTED TO A
NONEMPLOYEE DIRECTOR IN ACCORDANCE WITH THE TERMS OF THE DIRECTOR COMPENSATION
PLAN AND THE 2003 PLAN (OR OTHER APPLICABLE STOCK INCENTIVE PLAN).  SUCH RSUS
MAY BE INITIAL RSUS, ANNUAL RSUS AND/OR SUPPLEMENTAL RSUS.  RSUS SHALL NOT BE
GRANTED UNDER THIS PLAN.


(EE)            SECURITIES ACT MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


(FF)              SUBSIDIARY MEANS A "SUBSIDIARY CORPORATION," WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


(GG)           SUPPLEMENTAL OPTION MEANS A SUPPLEMENTAL OPTION WHICH MAY BE
GRANTED TO A NONEMPLOYEE DIRECTOR PURSUANT TO SECTION 7(D) HEREIN.


(HH)           SUPPLEMENTAL RSU MEANS A SUPPLEMENTAL RSU WHICH MAY BE GRANTED TO
A NONEMPLOYEE DIRECTOR UNDER THE TERMS OF THE DIRECTOR COMPENSATION PLAN AND THE
2003 PLAN (OR OTHER APPLICABLE STOCK PLAN).


(II)               TERMINATION DATE MEANS THE DATE OF TERMINATION OF A
PARTICIPANT'S SERVICE ON THE BOARD FOR ANY REASON, AS DETERMINED BY THE
ADMINISTRATOR IN ITS DISCRETION.


(JJ)               2003 PLAN MEANS THE 2003 STOCK INCENTIVE PLAN OF RF MICRO
DEVICES, AS AMENDED JUNE 1, 2006, AND AS IT MAY BE FURTHER AMENDED AND/OR
RESTATED.


2.                  PURPOSE.

4


 

--------------------------------------------------------------------------------

 


 

 

 

 

The purposes of the Plan are to compensate Nonemployee Directors for their
service on the Board and encourage and enable such Directors to acquire or to
increase their holdings of Common Stock in order to promote a closer
identification of their interests with those of the Corporation and its
shareholders, thereby further stimulating their efforts to enhance the
efficiency, soundness, profitability, growth and shareholder value of the
Corporation.  The Plan is also intended to further the efforts of the
Corporation to attract and retain qualified Nonemployee Directors.  These
purposes will be carried out through the granting of Options to Nonemployee
Directors.  Such Options include (i) Initial Options granted to Nonemployee
Directors upon their initial election or appointment to the Board (as defined
above, "Initial Options"); (ii) Options granted to Nonemployee Directors on an
annual basis (as defined above, "Annual Options"); and (iii) Options which may
be granted to Nonemployee Directors on a supplemental basis (as defined above,
"Supplemental Options").


3.                  ADMINISTRATION OF THE PLAN.


(A)                THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE UNLESS THE
BOARD ELECTS TO ASSUME ADMINISTRATION OF THE PLAN IN WHOLE OR IN PART. UNLESS
THE BOARD DETERMINES OTHERWISE, THE COMMITTEE SHALL BE COMPRISED SOLELY OF TWO
OR MORE "NON-EMPLOYEE DIRECTORS," AS SUCH TERM IS DEFINED IN RULE 16B-3 UNDER
THE EXCHANGE ACT, OR AS MAY OTHERWISE BE PERMITTED UNDER RULE 16B-3.  FOR THE
PURPOSES OF THE PLAN, THE TERM "ADMINISTRATOR" SHALL REFER TO THE BOARD AND,
UPON ITS DELEGATION TO THE COMMITTEE OF ALL OR PART OF ITS AUTHORITY TO
ADMINISTER THE PLAN, TO THE COMMITTEE.


(B)               SUBJECT TO THE PROVISIONS OF THE PLAN, THE ADMINISTRATOR SHALL
HAVE FULL AND FINAL AUTHORITY IN ITS DISCRETION TO TAKE ANY ACTION WITH RESPECT
TO THE PLAN INCLUDING, WITHOUT LIMITATION, THE AUTHORITY (I) TO DETERMINE ALL
MATTERS RELATING TO OPTIONS, (II) TO PRESCRIBE THE FORM OR FORMS OF OPTION
AGREEMENTS EVIDENCING ANY OPTIONS GRANTED UNDER THE PLAN; (III) TO ESTABLISH,
AMEND AND RESCIND RULES AND REGULATIONS FOR THE ADMINISTRATION OF THE PLAN; AND
(IV) TO CONSTRUE AND INTERPRET THE PLAN, OPTIONS AND OPTION AGREEMENTS MADE
UNDER THE PLAN, TO INTERPRET RULES AND REGULATIONS FOR ADMINISTERING THE PLAN
AND TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR
ADMINISTERING THE PLAN.  EXCEPT TO THE EXTENT OTHERWISE REQUIRED UNDER CODE
SECTION 409A, (I) THE ADMINISTRATOR SHALL HAVE THE AUTHORITY TO ACCELERATE THE
DATE THAT ANY OPTION WHICH WAS NOT OTHERWISE EXERCISABLE, VESTED OR EARNED SHALL
BECOME EXERCISABLE, VESTED OR EARNED IN WHOLE OR IN PART WITHOUT ANY OBLIGATION
TO ACCELERATE SUCH DATE WITH RESPECT TO ANY OTHER OPTION GRANTED TO ANY
RECIPIENT; AND (II) THE ADMINISTRATOR ALSO MAY MODIFY OR EXTEND THE TERMS AND
CONDITIONS FOR EXERCISE OR VESTING OF AN OPTION. IN ADDITION TO ACTION BY
MEETING IN ACCORDANCE WITH APPLICABLE LAWS, ANY ACTION OF THE ADMINISTRATOR WITH
RESPECT TO THE PLAN MAY BE TAKEN BY A WRITTEN INSTRUMENT SIGNED BY ALL OF THE
MEMBERS OF THE BOARD OR COMMITTEE, AS APPROPRIATE, AND ANY SUCH ACTION SO TAKEN
BY WRITTEN CONSENT SHALL BE AS FULLY EFFECTIVE AS IF IT HAD BEEN TAKEN BY A
MAJORITY OF THE MEMBERS AT A MEETING DULY HELD AND CALLED.  NO MEMBER OF THE
BOARD OR COMMITTEE, AS APPLICABLE, SHALL BE LIABLE WHILE ACTING AS ADMINISTRATOR
FOR ANY ACTION OR DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN, AN
OPTION OR AN OPTION AGREEMENT.  THE MEMBERS OF THE BOARD AND THE COMMITTEE, AS
APPLICABLE, SHALL BE ENTITLED TO INDEMNIFICATION AND REIMBURSEMENT IN THE MANNER
PROVIDED IN THE CORPORATION'S ARTICLES OF INCORPORATION AND BYLAWS AND/OR UNDER
APPLICABLE LAW.


4.                  EFFECTIVE DATE; PLAN TERM

The Effective Date of the Plan shall be July 31, 2006.  The Plan was amended and
restated effective May 7, 2009.  Options may be granted under the Plan on and
after the Effective Date, but not after July 30, 2016.  Options that are
outstanding at the end of the Plan term (or such earlier termination date as may
be established by the Board pursuant to Section 9(a)) shall continue in
accordance with their terms, unless otherwise provided in the Plan or an Option
Agreement.


5.                  SHARES OF STOCK SUBJECT TO THE PLAN; OPTION LIMITATIONS

5


 

--------------------------------------------------------------------------------

 


 

 

 

 


(A)                SHARES OF STOCK SUBJECT TO THE PLAN:  SUBJECT TO ADJUSTMENTS
AS PROVIDED IN SECTION 5(C), THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT
MAY BE ISSUED PURSUANT TO OPTIONS GRANTED UNDER THE PLAN SHALL NOT EXCEED THE
SUM OF (I) 1,000,000 SHARES, PLUS (II) ANY SHARES OF COMMON STOCK REMAINING
AVAILABLE FOR ISSUANCE UNDER THE PRIOR PLAN AS OF THE EFFECTIVE DATE OF THE
PLAN, PLUS (III) ANY SHARES SUBJECT TO AN OPTION GRANTED UNDER THE PRIOR PLAN,
WHICH OPTION AT ANY TIME IS FORFEITED, CANCELLED, TERMINATED, EXPIRES OR LAPSES
FOR ANY REASON WITHOUT THE ISSUANCE OF SHARES PURSUANT TO THE OPTION.  SHARES
DELIVERED UNDER THE PLAN SHALL BE AUTHORIZED BUT UNISSUED SHARES OR SHARES
PURCHASED ON THE OPEN MARKET OR BY PRIVATE PURCHASE.  THE CORPORATION HEREBY
RESERVES SUFFICIENT AUTHORIZED SHARES OF COMMON STOCK TO MEET THE GRANT OF
OPTIONS HEREUNDER.


(B)               SHARES NOT SUBJECT TO LIMITATIONS: THE FOLLOWING WILL NOT BE
APPLIED TO THE SHARE LIMITATIONS OF SECTION 5(A) ABOVE:  (I) DIVIDENDS,
INCLUDING DIVIDENDS PAID IN SHARES, OR DIVIDEND EQUIVALENTS PAID IN CASH IN
CONNECTION WITH OUTSTANDING OPTIONS; (II) ANY SHARES SUBJECT TO AN OPTION UNDER
THE PLAN WHICH OPTION IS FORFEITED, CANCELLED, TERMINATED, EXPIRES OR LAPSES FOR
ANY REASON OR ANY SHARES SUBJECT TO AN OPTION WHICH SHARES ARE REPURCHASED OR
REACQUIRED BY THE CORPORATION; AND (III) ANY SHARES SURRENDERED BY A PARTICIPANT
OR WITHHELD BY THE CORPORATION TO PAY THE OPTION PRICE FOR AN OPTION OR SHARES
USED TO SATISFY ANY TAX WITHHOLDING REQUIREMENT IN CONNECTION WITH THE EXERCISE
OF AN OPTION IF, IN ACCORDANCE WITH THE TERMS OF THE PLAN, A PARTICIPANT PAYS
SUCH OPTION PRICE OR SATISFIES SUCH TAX WITHHOLDING OBLIGATION BY EITHER
TENDERING PREVIOUSLY OWNED SHARES OR HAVING THE CORPORATION WITHHOLD SHARES.


(C)                ADJUSTMENTS: IF THERE IS ANY CHANGE IN THE OUTSTANDING SHARES
OF COMMON STOCK BECAUSE OF A MERGER, CONSOLIDATION OR REORGANIZATION INVOLVING
THE CORPORATION OR AN AFFILIATE, OR IF THE BOARD DECLARES A STOCK DIVIDEND,
STOCK SPLIT DISTRIBUTABLE IN SHARES OF COMMON STOCK, REVERSE STOCK SPLIT,
COMBINATION OR RECLASSIFICATION OF THE COMMON STOCK, OR IF THERE IS A SIMILAR
CHANGE IN THE CAPITAL STOCK STRUCTURE OF THE CORPORATION OR AN AFFILIATE
AFFECTING THE COMMON STOCK, THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR
ISSUANCE UNDER THE PLAN SHALL BE CORRESPONDINGLY ADJUSTED, AND THE ADMINISTRATOR
SHALL MAKE SUCH ADJUSTMENTS TO OPTIONS AND TO ANY PROVISIONS OF THIS PLAN AS THE
ADMINISTRATOR DEEMS EQUITABLE TO PREVENT DILUTION OR ENLARGEMENT OF OPTIONS OR
AS MAY BE OTHERWISE ADVISABLE.


6.                  ELIGIBILITY.

An Option may be granted only to an individual who is a Nonemployee Director on
the date the Option is granted.


7.                  GRANT AND EXERCISE OF OPTIONS


(A)                GENERAL:  EACH NONEMPLOYEE DIRECTOR WHO IS OTHERWISE ELIGIBLE
UNDER THIS SECTION 7 SHALL BE GRANTED AN OPTION OR OPTIONS AS PROVIDED IN
SECTION 7.  SUCH OPTIONS SHALL BE DESIGNATED AS NONQUALIFIED OPTIONS.


(B)               GRANT OF INITIAL OPTIONS UPON INITIAL ELECTION OR APPOINTMENT
TO THE BOARD: 

6


 

--------------------------------------------------------------------------------

 


 

 

 

 


(I)                 UNLESS A NONEMPLOYEE DIRECTOR MAKES A PROPER ELECTION TO
RECEIVE AN INITIAL RSU IN EXCHANGE FOR ALL OR 50% OF THE TOTAL VALUE (AS DEFINED
BELOW) OF AN INITIAL OPTION AS PROVIDED UNDER THE TERMS OF THE DIRECTOR
COMPENSATION PLAN, EACH NONEMPLOYEE DIRECTOR WHO IS FIRST ELECTED OR APPOINTED
TO THE BOARD ON OR AFTER THE EFFECTIVE DATE SHALL RECEIVE AN INITIAL OPTION TO
PURCHASE 50,000 SHARES OF COMMON STOCK.  THE DATE OF GRANT OF SUCH AN INITIAL
OPTION SHALL BE THE FIFTH BUSINESS DAY AFTER THE DATE OF THE ANNUAL MEETING OF
SHAREHOLDERS AS TO THOSE NONEMPLOYEE DIRECTORS WHO ARE FIRST ELECTED AT AN
ANNUAL MEETING OF SHAREHOLDERS AND THE FIFTH BUSINESS DAY AFTER THE DATE OF
ELECTION OR APPOINTMENT TO THE BOARD AS TO THOSE NONEMPLOYEE DIRECTORS WHO ARE
FIRST ELECTED OR APPOINTED TO THE BOARD OTHER THAN AT AN ANNUAL MEETING OF
SHAREHOLDERS.


(II)        IF A DIRECTOR MAKES A PROPER ELECTION TO RECEIVE AN INITIAL RSU IN
LIEU OF THE GRANT OF ALL OF THE INITIAL OPTION, THE DIRECTOR SHALL NOT ALSO BE
GRANTED AN INITIAL OPTION.  IF A DIRECTOR MAKES A PROPER ELECTION TO RECEIVE AN
INITIAL RSU IN LIEU OF 50% OF THE TOTAL VALUE AN INITIAL OPTION, THE DIRECTOR
SHALL RECEIVE AN INITIAL OPTION FOR A LESSER NUMBER OF SHARES OF COMMON STOCK,
AS DESCRIBED HEREIN.  SUCH INITIAL OPTION SHALL BE SUBJECT TO ALL OF THE OTHER
TERMS APPLICABLE TO INITIAL OPTIONS AS PROVIDED IN THE PLAN, EXCEPT FOR THE
REDUCTION IN THE NUMBER OF SHARES SUBJECT TO THE OPTION.  IF THE DIRECTOR ELECTS
TO RECEIVE AN INITIAL RSU IN LIEU OF 50% OF THE TOTAL VALUE OF AN INITIAL
OPTION, THE NUMBER OF SHARES SUBJECT TO HIS INITIAL OPTION SHALL BE
CORRESPONDINGLY REDUCED SO THAT THE AGGREGATE OF THE VALUE OF THE INITIAL OPTION
PLUS THE VALUE OF THE INITIAL RSU DOES NOT EXCEED THE TOTAL VALUE OF THE INITIAL
OPTION THAT WOULD OTHERWISE BE GRANTED UNDER THE PLAN.  FOR THE PURPOSES HEREIN,
THE "TOTAL VALUE" OF AN INITIAL OPTION SHALL EQUAL THE NUMBER OF SHARES SUBJECT
TO THE INITIAL OPTION (THAT IS, 50,000 SHARES) MULTIPLIED BY THE BLACK-SCHOLES
VALUE OR SIMILAR METHODOLOGY, AS USED FOR COMPENSATION EXPENSE VALUATION
PURPOSES IN THE COMPANY'S FINANCIAL STATEMENTS (THE "BLACK-SCHOLES VALUE") OF
THE OPTION ON (OR AS CLOSE IN TIME AS PRACTICABLE TO) THE DATE OF GRANT.  THE
"VALUE" OF AN INITIAL RSU SHALL BE DETERMINED BY MULTIPLYING THE NUMBER OF
SHARES SUBJECT TO THE INITIAL RSU BY THE BLACK-SCHOLES VALUE OF THE RSU ON (OR
AS CLOSE IN TIME AS PRACTICABLE TO) THE DATE OF GRANT. THE "VALUE" OF AN INITIAL
OPTION SHALL EQUAL THE NUMBER OF SHARES SUBJECT TO THE INITIAL OPTION MULTIPLIED
BY THE BLACK-SCHOLES VALUE ON (OR AS CLOSE IN TIME AS PRACTICABLE TO) THE DATE
OF GRANT. IF THE DIRECTOR ELECTS TO RECEIVE ALL OF HIS INITIAL EQUITY AWARD (AS
DEFINED IN THE DIRECTOR COMPENSATION PLAN) IN THE FORM OF AN INITIAL RSU, THE
NUMBER OF SHARES SUBJECT TO THE INITIAL RSU WILL BE EQUAL TO THE TOTAL VALUE OF
THE INITIAL OPTION DIVIDED BY THE BLACK-SCHOLES VALUE FOR THE RSU ON (OR AS
CLOSE IN TIME AS PRACTICABLE TO) THE GRANT DATE.  IF THE DIRECTOR ELECTS TO TAKE
50% OF THE TOTAL VALUE OF HIS INITIAL EQUITY AWARD IN THE FORM OF AN INITIAL RSU
AND 50% OF THE TOTAL VALUE IN THE FORM OF AN INITIAL OPTION, THE NUMBER OF
SHARES SUBJECT TO THE INITIAL OPTION WILL BE REDUCED BY 50% AND THE NUMBER OF
SHARES SUBJECT TO THE INITIAL RSU WILL EQUAL 50% OF THE TOTAL VALUE OF THE
INITIAL OPTION DIVIDED BY THE BLACK-SCHOLES VALUE FOR THE RSU ON (OR AS CLOSE IN
TIME AS PRACTICABLE TO) THE GRANT DATE.  THE VALUE OF A DIRECTOR'S INITIAL RSU
PLUS THE VALUE OF THE DIRECTOR'S INITIAL OPTION SHALL BE AS CLOSE AS PRACTICABLE
TO, BUT MAY NOT EXCEED, THE TOTAL VALUE OF THE INITIAL OPTION.


(C)                GRANT OF ANNUAL OPTIONS: 

7


 

--------------------------------------------------------------------------------

 


 

 

 

 


(I)                 UNLESS A DIRECTOR MAKES A PROPER ELECTION TO RECEIVE AN
ANNUAL RSU IN EXCHANGE FOR ALL OR 50% OF THE TOTAL VALUE (AS DEFINED BELOW) OF
AN ANNUAL OPTION AS PROVIDED IN THE DIRECTOR COMPENSATION PLAN, EACH NONEMPLOYEE
DIRECTOR ALSO SHALL BE GRANTED, ON AN ANNUAL BASIS (COMMENCING WITH THE 2006
ANNUAL MEETING OF SHAREHOLDERS), AN ANNUAL OPTION TO PURCHASE 25,000 SHARES OF
COMMON STOCK (OR AN ANNUAL OPTION FOR 30,000 SHARES, IN THE CASE OF THE
NONEMPLOYEE CHAIRMAN OF THE BOARD), PROVIDED THAT THE NONEMPLOYEE DIRECTOR
CONTINUES TO SERVE AS A MEMBER OF THE BOARD AS OF THE DATE OF GRANT.  THE DATE
OF GRANT OF AN ANNUAL OPTION SHALL BE THE FIFTH BUSINESS DAY AFTER THE DATE OF
THE ANNUAL OR OTHER SHAREHOLDERS MEETING AT WHICH DIRECTORS ARE ELECTED. 
HOWEVER, NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO A NEW NONEMPLOYEE
DIRECTOR WHO IS APPOINTED OR ELECTED OTHER THAN AT AN ANNUAL MEETING OF
SHAREHOLDERS, THE NUMBER OF SHARES SUBJECT TO THE FIRST ANNUAL OPTION TO BE
GRANTED TO SUCH DIRECTOR SHALL BE REDUCED BY 25% FOR EACH THREE-MONTH PERIOD (OR
PORTION THEREOF) THAT THE DIRECTOR IS NOT IN OFFICE SINCE THE MOST RECENT ANNUAL
MEETING OF SHAREHOLDERS HELD PRIOR TO SUCH DIRECTOR'S ELECTION OR APPOINTMENT. 
FURTHER, A NONEMPLOYEE DIRECTOR ELECTED FOR THE FIRST TIME TO THE BOARD AT AN
ANNUAL MEETING OF SHAREHOLDERS SHALL ONLY RECEIVE AN INITIAL OPTION IN
CONNECTION WITH SUCH ELECTION, AND SHALL NOT ALSO RECEIVE AN ANNUAL OPTION ON
THE FIFTH BUSINESS DAY FOLLOWING SUCH MEETING.


(II)               IF A DIRECTOR MAKES A PROPER ELECTION TO RECEIVE AN ANNUAL
RSU IN LIEU OF ALL OF THE TOTAL VALUE OF AN ANNUAL OPTION, HE SHALL NOT ALSO BE
GRANTED AN ANNUAL OPTION FOR THAT YEAR.  IF A DIRECTOR MAKES A PROPER ELECTION
TO RECEIVE AN ANNUAL RSU IN LIEU OF 50% OF THE TOTAL VALUE OF AN ANNUAL OPTION,
THE DIRECTOR SHALL RECEIVE AN ANNUAL OPTION FOR A LESSER NUMBER OF SHARES OF
COMMON STOCK, AS DESCRIBED HEREIN.  SUCH ANNUAL OPTION SHALL BE SUBJECT TO ALL
OF THE OTHER TERMS APPLICABLE TO ANNUAL OPTIONS AS PROVIDED IN THE PLAN, EXCEPT
FOR THE REDUCTION IN THE NUMBER OF SHARES SUBJECT TO THE OPTION.  IF THE
DIRECTOR ELECTS TO RECEIVE AN ANNUAL RSU IN LIEU OF 50% OF THE TOTAL VALUE OF AN
ANNUAL OPTION, THE NUMBER OF SHARES SUBJECT TO HIS ANNUAL OPTION SHALL BE
CORRESPONDINGLY REDUCED SO THAT THE AGGREGATE OF THE VALUE (AS DEFINED BELOW) OF
THE ANNUAL OPTION PLUS THE VALUE (AS DEFINED BELOW) OF THE ANNUAL RSU DOES NOT
EXCEED THE TOTAL VALUE (AS DEFINED BELOW) OF THE ANNUAL OPTION THAT WOULD
OTHERWISE BE GRANTED UNDER THE PLAN.  FOR THE PURPOSES HEREIN, THE "TOTAL VALUE"
OF AN ANNUAL OPTION SHALL EQUAL THE NUMBER OF SHARES SUBJECT TO THE ANNUAL
OPTION (THAT IS, 25,000 SHARES, OR IN THE CASE OF THE NONEMPLOYEE CHAIRMAN OF
THE BOARD, 30,000 SHARES) MULTIPLIED BY THE BLACK-SCHOLES VALUE OF THE OPTION ON
(OR AS CLOSE IN TIME AS PRACTICABLE TO) THE DATE OF GRANT.  THE "VALUE" OF AN
ANNUAL RSU SHALL BE DETERMINED BY MULTIPLYING THE NUMBER OF SHARES SUBJECT TO
THE ANNUAL RSU BY THE BLACK-SCHOLES VALUE OF THE RSU ON (OR AS CLOSE IN TIME AS
PRACTICABLE TO) THE DATE OF GRANT. THE "VALUE" OF AN ANNUAL OPTION SHALL EQUAL
THE NUMBER OF SHARES SUBJECT TO THE ANNUAL OPTION MULTIPLIED BY THE
BLACK-SCHOLES VALUE OF THE OPTION ON (OR AS CLOSE IN TIME AS PRACTICABLE TO) THE
DATE OF GRANT.  IF THE DIRECTOR ELECTS TO RECEIVE ALL OF HIS ANNUAL EQUITY AWARD
(AS DEFINED IN THE DIRECTOR COMPENSATION PLAN) IN THE FORM OF AN ANNUAL RSU, THE
NUMBER OF SHARES SUBJECT TO THE ANNUAL RSU WILL BE EQUAL TO THE TOTAL VALUE OF
THE ANNUAL OPTION DIVIDED BY THE BLACK-SCHOLES VALUE FOR THE RSU ON (OR AS CLOSE
IN TIME AS PRACTICABLE TO) THE GRANT DATE.  IF THE DIRECTOR ELECTS TO TAKE 50%
OF THE TOTAL VALUE OF HIS ANNUAL EQUITY AWARD IN THE FORM OF AN ANNUAL RSU AND
50% OF THE TOTAL VALUE IN THE FORM OF AN ANNUAL OPTION, THE NUMBER OF SHARES
SUBJECT TO THE ANNUAL OPTION WILL BE REDUCED BY 50% AND THE NUMBER OF SHARES
SUBJECT TO THE ANNUAL RSU WILL EQUAL 50% OF THE TOTAL VALUE OF THE ANNUAL OPTION
DIVIDED BY THE BLACK-SCHOLES VALUE FOR THE RSU ON (OR AS CLOSE IN TIME AS
PRACTICABLE TO) THE GRANT DATE.   THE VALUE OF A DIRECTOR'S ANNUAL RSU PLUS THE
VALUE OF THE DIRECTOR'S ANNUAL OPTION SHALL BE AS CLOSE AS PRACTICABLE TO, BUT
MAY NOT EXCEED, THE TOTAL VALUE OF THE ANNUAL OPTION.


(D)               GRANT OF SUPPLEMENTAL OPTIONS: 


(I)                 GENERAL:  THE ADMINISTRATOR MAY FROM TIME TO TIME AUTHORIZE
THE GRANT OF SUPPLEMENTAL OPTIONS TO ONE OR MORE NONEMPLOYEE DIRECTORS.  A
SUPPLEMENTAL OPTION MAY BE BASED ON A FIXED DOLLAR AMOUNT, A FIXED NUMBER OF
SHARES OF COMMON STOCK, A FIXED BLACK SCHOLES VALUE OR SUCH OTHER VALUATION
FORMULA(S) OR FACTORS AS THE ADMINISTRATOR DETERMINES IN ITS DISCRETION.  THE
GRANT OF A SUPPLEMENTAL OPTION TO A PARTICIPANT AT ANY ONE TIME DOES NOT CREATE
IN ANY NONEMPLOYEE DIRECTOR THE RIGHT TO RECEIVE ANY ADDITIONAL SUPPLEMENTAL
OPTIONS.

8


 

--------------------------------------------------------------------------------

 


 

 

 

 


(II)               NUMBER OF SHARES SUBJECT TO SUPPLEMENTAL OPTIONS:  THE NUMBER
OF SHARES OF COMMON STOCK SUBJECT TO ANY SUPPLEMENTAL OPTION TO BE AWARDED TO A
NONEMPLOYEE DIRECTOR SHALL BE REDUCED BY THE NUMBER OF SHARES, IF ANY, SUBJECT
TO ANY SUPPLEMENTAL RSUS GRANTED TO THE NONEMPLOYEE DIRECTOR PURSUANT TO ANY
ELECTION THE DIRECTOR HAS MADE IN ACCORDANCE WITH THE TERMS OF THE DIRECTOR
COMPENSATION PLAN. 


(III)             TERMS OF SUPPLEMENTAL OPTIONS:  UNLESS THE ADMINISTRATOR
DETERMINES OTHERWISE, THE FOLLOWING TERMS SHALL APPLY: IF THE ADMINISTRATOR
DETERMINES THAT A SUPPLEMENTAL OPTION IS INTENDED TO SUPPLEMENT AN INITIAL
OPTION, SUCH SUPPLEMENTAL OPTION SHALL BE SUBJECT TO THE GRANT DATE, OPTION
PRICE, OPTION PERIOD, VESTING, EXERCISE AND OTHER TERMS AND CONDITIONS OF AN
INITIAL OPTION AS PROVIDED IN SECTION 7 HEREIN.  IF THE ADMINISTRATOR DETERMINES
THAT A SUPPLEMENTAL OPTION IS INTENDED TO SUPPLEMENT AN ANNUAL OPTION, SUCH
SUPPLEMENTAL OPTION SHALL BE SUBJECT TO THE GRANT DATE, OPTION PRICE, OPTION
PERIOD, VESTING, EXERCISE AND OTHER TERMS AND CONDITIONS OF AN ANNUAL OPTION, AS
PROVIDED IN SECTION 7 HEREIN.  IF A SUPPLEMENTAL OPTION IS NOT INTENDED TO
SUPPLEMENT AN INITIAL OPTION OR AN ANNUAL OPTION, SUCH SUPPLEMENTAL OPTION SHALL
BE SUBJECT TO SUCH VESTING AND OTHER TERMS AND MAY BE DETERMINED BY THE
ADMINISTRATOR, PROVIDED, HOWEVER, THAT THE PROVISIONS OF SECTION 7(E) SECTION
7(F), SECTION 7(G), SECTION 7(H) AND SECTION 7(I) SHALL APPLY TO ALL
SUPPLEMENTAL OPTIONS.


(E)                OPTION PRICE:  THE PRICE PER SHARE OF COMMON STOCK AT WHICH
AN OPTION MAY BE EXERCISED SHALL BE 100% OF THE FAIR MARKET VALUE PER SHARE OF
THE COMMON STOCK ON THE DATE THE OPTION IS GRANTED.


(F)                 OPTION PERIOD AND LIMITATIONS ON THE RIGHT TO EXERCISE
OPTIONS:  THE OPTION PERIOD OF AN OPTION SHALL BE 10 YEARS FROM THE DATE OF
GRANT.  INITIAL OPTIONS SHALL BECOME EXERCISABLE AS PROVIDED IN SECTION 7(F)(I).
 ANNUAL OPTIONS SHALL BECOME EXERCISABLE AS PROVIDED IN SECTION 7(F)(II). 
SUPPLEMENTAL OPTIONS SHALL BECOME EXERCISABLE AS PROVIDED IN SECTION 7(F)(III). 
TO THE EXTENT THAT ALL OR PART OF AN OPTION BECOMES EXERCISABLE BUT IS NOT
EXERCISED, SUCH OPTION SHALL ACCUMULATE AND BE EXERCISABLE BY THE DIRECTOR IN
WHOLE OR IN PART AT ANY TIME BEFORE THE EXPIRATION OF THE OPTION PERIOD.  ANY
OPTION OR PORTION THEREOF NOT EXERCISED BEFORE EXPIRATION OF THE OPTION PERIOD
(OR SUCH EARLIER DATE AS MAY BE PROVIDED IN SECTION 7(H) HEREIN) SHALL
TERMINATE.


(I)                 INITIAL OPTIONS.  AN INITIAL OPTION SHALL VEST AND BECOME
EXERCISABLE WITH RESPECT TO ONE-THIRD OF THE SHARES SUBJECT TO THE OPTION ON THE
DATE OF GRANT.  AN INITIAL OPTION SHALL VEST AND BECOME EXERCISABLE WITH RESPECT
TO THE REMAINING TWO-THIRDS OF THE SHARES SUBJECT TO THE OPTION IN TWO EQUAL
ANNUAL INSTALLMENTS ON EACH OF THE FIRST AND SECOND ANNIVERSARIES OF THE DATE OF
GRANT, SO THAT AN INITIAL OPTION WILL BE VESTED AND EXERCISABLE IN FULL ON THE
SECOND ANNIVERSARY OF THE DATE OF GRANT, PROVIDED THAT THE NONEMPLOYEE DIRECTOR
REMAINS IN SERVICE ON EACH SUCH VESTING DATE.


(II)               ANNUAL OPTIONS.  AN ANNUAL OPTION SHALL VEST AND BECOME
EXERCISABLE ON THE DATE OF GRANT.

9


 

--------------------------------------------------------------------------------

 


 

 

 

 


(III)             SUPPLEMENTAL OPTIONS.  UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE, THE FOLLOWING TERMS SHALL APPLY:  IF THE ADMINISTRATOR GRANTS A
SUPPLEMENTAL OPTION THAT IS INTENDED TO SUPPLEMENT AN INITIAL OPTION, SUCH
SUPPLEMENTAL OPTION SHALL HAVE THE SAME VESTING TERMS AS THOSE APPLICABLE TO
INITIAL OPTIONS, AS PROVIDED IN SECTION 7(F)(I) HEREIN.  IF THE ADMINISTRATOR
GRANTS A SUPPLEMENTAL OPTION THAT IS INTENDED TO SUPPLEMENT AN ANNUAL OPTION,
SUCH SUPPLEMENTAL OPTION SHALL HAVE THE SAME VESTING TERMS AS THAT APPLICABLE TO
ANNUAL OPTIONS (I.E., FULLY VESTED AT GRANT), AS PROVIDED IN SECTION 7(F)(II)
HEREIN.  IF THE ADMINISTRATOR GRANTS A SUPPLEMENTAL OPTION THAT IS NOT INTENDED
TO SUPPLEMENT EITHER AN INITIAL OPTION OR AN ANNUAL OPTION, SUCH SUPPLEMENTAL
OPTION SHALL HAVE SUCH VESTING TERMS, IF ANY,  AS MAY BE ESTABLISHED BY THE
ADMINISTRATOR.


(G)               MANNER OF EXERCISE: AN OPTION MAY BE EXERCISED BY GIVING
WRITTEN NOTICE TO THE CORPORATION IN FORM ACCEPTABLE TO THE ADMINISTRATOR AT
SUCH PLACE AND SUBJECT TO SUCH CONDITIONS AS MAY BE ESTABLISHED BY THE
ADMINISTRATOR OR ITS DESIGNEE.  SUCH NOTICE SHALL SPECIFY THE NUMBER OF SHARES
TO BE PURCHASED PURSUANT TO AN OPTION AND THE AGGREGATE PURCHASE PRICE TO BE
PAID THEREFOR AND SHALL BE ACCOMPANIED BY PAYMENT OF SUCH PURCHASE PRICE.  THE
TOTAL NUMBER OF SHARES THAT MAY BE ACQUIRED UPON EXERCISE OF AN OPTION SHALL BE
ROUNDED DOWN TO THE NEAREST WHOLE SHARE.  UNLESS AN OPTION AGREEMENT PROVIDES
OTHERWISE, SUCH PAYMENT SHALL BE IN THE FORM OF CASH OR CASH EQUIVALENT;
PROVIDED THAT, IF AND TO THE EXTENT PERMITTED BY THE ADMINISTRATOR AND
APPLICABLE LAWS, RULES AND REGULATIONS (AND SUBJECT TO SUCH TERMS AND CONDITIONS
AS MAY BE ESTABLISHED BY THE ADMINISTRATOR), PAYMENT MAY ALSO BE MADE:


(I)                 BY DELIVERY (BY EITHER ACTUAL DELIVERY OR ATTESTATION) OF
SHARES OF COMMON STOCK OWNED BY THE PARTICIPANT FOR SUCH TIME PERIOD, IF ANY, AS
MAY BE DETERMINED BY THE ADMINISTRATOR;


(II)               BY SHARES OF COMMON STOCK WITHHELD UPON EXERCISE;


(III)             BY DELIVERY OF WRITTEN NOTICE OF EXERCISE TO THE CORPORATION
AND DELIVERY TO A BROKER OF WRITTEN NOTICE OF EXERCISE AND IRREVOCABLE
INSTRUCTIONS TO PROMPTLY DELIVER TO THE CORPORATION THE AMOUNT OF SALE OR LOAN
PROCEEDS TO PAY THE OPTION PRICE;


(IV)             BY SUCH OTHER PAYMENT METHODS AS MAY BE APPROVED BY THE
ADMINISTRATOR AND WHICH ARE ACCEPTABLE UNDER APPLICABLE LAW; AND/OR


(V)               BY ANY COMBINATION OF THE FOREGOING METHODS.

Shares tendered or withheld in payment on the exercise of an Option shall be
valued at their Fair Market Value as of the date of exercise.


(H)               EFFECT OF TERMINATION OF SERVICE ON RIGHT TO EXERCISE:  UNLESS
THE ADMINISTRATOR DETERMINES OTHERWISE (SUBJECT TO ANY REQUIREMENTS IMPOSED
UNDER CODE SECTION 409A), IN THE EVENT THAT A PARTICIPANT TERMINATES SERVICE AS
A DIRECTOR, (I) AN OPTION MAY BE EXERCISED ONLY TO THE EXTENT VESTED AND
EXERCISABLE ON THE PARTICIPANT'S TERMINATION DATE (UNLESS THE TERMINATION WAS
FOR CAUSE), AND MUST BE EXERCISED, IF AT ALL, PRIOR TO THE CLOSE OF THE OPTION
PERIOD, AND (II) ANY OPTION (OR PORTION THEREOF) WHICH HAS NOT VESTED AND BECOME
EXERCISABLE AS OF THE PARTICIPANT'S TERMINATION DATE SHALL TERMINATE AS OF THE
PARTICIPANT'S TERMINATION DATE.  IF THE SERVICES OF A NONEMPLOYEE DIRECTOR ARE
TERMINATED FOR CAUSE, HIS OPTION (WHETHER VESTED OR UNVESTED) SHALL LAPSE AND NO
LONGER BE EXERCISABLE AS OF HIS TERMINATION DATE, AS DETERMINED BY THE
ADMINISTRATOR.


(I)                 NONTRANSFERABILITY: AN OPTION SHALL NOT BE TRANSFERABLE
(INCLUDING BY SALE, ASSIGNMENT, PLEDGE OR HYPOTHECATION) OTHER THAN BY WILL OR
THE LAWS OF INTESTATE SUCCESSION, EXCEPT AS MAY BE PERMITTED BY THE
ADMINISTRATOR IN A MANNER CONSISTENT WITH THE REGISTRATION PROVISIONS OF THE
SECURITIES ACT.  EXCEPT AS MAY BE PERMITTED BY THE PRECEDING SENTENCE, AN OPTION
SHALL BE EXERCISABLE DURING THE PARTICIPANT'S LIFETIME ONLY BY HIM OR BY HIS
GUARDIAN OR LEGAL REPRESENTATIVE.  THE DESIGNATION OF A BENEFICIARY IN
ACCORDANCE WITH THE PLAN DOES NOT CONSTITUTE A TRANSFER.

10


 

--------------------------------------------------------------------------------

 


 

 

 

 


8.                  NO RIGHT OR OBLIGATION OF CONTINUED SERVICE

Neither the Plan, the grant of an Option nor any other action related to the
Plan shall confer upon the Participant any right to continue in the service of
the Corporation as a Director or to interfere in any way with the right of the
Corporation to terminate the Participant's service at any time.  Except as may
be otherwise provided in the Plan or an Option Agreement (or as may be otherwise
determined by the Administrator), all rights of a Participant with respect to an
Option shall terminate immediately upon the Participant's termination of service
as a Director.


9.                  AMENDMENT AND TERMINATION OF THE PLAN


(A)                AMENDMENT AND TERMINATION OF PLAN:  THE PLAN MAY BE AMENDED,
ALTERED AND/OR TERMINATED AT ANY TIME BY THE BOARD; PROVIDED, THAT (I) APPROVAL
OF AN AMENDMENT TO THE PLAN BY THE SHAREHOLDERS OF THE CORPORATION SHALL BE
REQUIRED TO THE EXTENT, IF ANY, THAT SHAREHOLDER APPROVAL OF SUCH AMENDMENT IS
REQUIRED BY APPLICABLE LAW, RULE OR REGULATION; AND (II) EXCEPT FOR ADJUSTMENTS
MADE PURSUANT TO SECTION 5(C), THE OPTION PRICE FOR ANY OUTSTANDING OPTION MAY
NOT BE DECREASED AFTER THE DATE OF GRANT, NOR MAY ANY OUTSTANDING OPTION BE
SURRENDERED TO THE CORPORATION AS CONSIDERATION FOR THE GRANT OF A NEW OPTION
WITH A LOWER OPTION PRICE THAN THE ORIGINAL OPTION, WITHOUT SHAREHOLDER APPROVAL
OF ANY SUCH ACTION.


(B)               AMENDMENT OF OPTIONS:  THE ADMINISTRATOR MAY AMEND, ALTER OR
TERMINATE ANY OPTION GRANTED UNDER THE PLAN, PROSPECTIVELY OR RETROACTIVELY, BUT
SUCH AMENDMENT, ALTERATION OR TERMINATION OF AN OPTION SHALL NOT, WITHOUT THE
CONSENT OF THE RECIPIENT OF AN OUTSTANDING OPTION, MATERIALLY ADVERSELY AFFECT
THE RIGHTS OF THE RECIPIENT WITH RESPECT TO THE OPTION.


(C)                UNILATERAL AUTHORITY OF ADMINISTRATOR TO MODIFY PLAN AND
OPTIONS:  NOTWITHSTANDING SECTION 9(A) AND SECTION 9(B) HEREIN, THE FOLLOWING
PROVISIONS SHALL APPLY:


(I)                 THE ADMINISTRATOR SHALL HAVE UNILATERAL AUTHORITY TO AMEND
THE PLAN AND ANY OPTION (WITHOUT PARTICIPANT CONSENT AND WITHOUT SHAREHOLDER
APPROVAL, UNLESS SUCH SHAREHOLDER APPROVAL IS REQUIRED BY APPLICABLE LAWS, RULES
OR REGULATIONS) TO THE EXTENT NECESSARY TO COMPLY WITH APPLICABLE LAWS, RULES OR
REGULATIONS OR CHANGES TO APPLICABLE LAWS, RULES OR REGULATIONS (INCLUDING BUT
NOT LIMITED TO CODE SECTION 409A AND FEDERAL SECURITIES LAWS).


(II)               THE ADMINISTRATOR SHALL HAVE UNILATERAL AUTHORITY TO MAKE
ADJUSTMENTS TO THE TERMS AND CONDITIONS OF OPTIONS IN RECOGNITION OF UNUSUAL OR
NONRECURRING EVENTS AFFECTING THE CORPORATION OR ANY AFFILIATE, OR THE FINANCIAL
STATEMENTS OF THE CORPORATION OR ANY AFFILIATE, OR OF CHANGES IN ACCOUNTING
PRINCIPLES, IF THE ADMINISTRATOR DETERMINES THAT SUCH ADJUSTMENTS ARE
APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR
POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN OR NECESSARY OR
APPROPRIATE TO COMPLY WITH APPLICABLE ACCOUNTING PRINCIPLES.

 

 

 

 

 

 

11


 

--------------------------------------------------------------------------------

 


 

 

 

 


10.              RESTRICTIONS ON OPTIONS AND SHARES

The Corporation may impose such restrictions on Options, shares and any other
benefits underlying Options hereunder as it may deem advisable, including
without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such securities.  Notwithstanding
any other Plan provision to the contrary, the Corporation shall not be obligated
to issue, deliver or transfer shares of Common Stock under the Plan, make any
other distribution of benefits under the Plan, or take any other action, unless
such delivery, distribution or action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of the
Securities Act).  The Corporation may cause a restrictive legend to be placed on
any certificate(s) for shares issued pursuant to exercise of an Option hereunder
in such form as may be prescribed from time to time by applicable laws and
regulations or as may be advised by legal counsel.


11.              CHANGE OF CONTROL


(A)                NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE
CONTRARY, AND UNLESS AND OPTION AGREEMENT PROVIDES OTHERWISE (OR AS MAY
OTHERWISE BE REQUIRED UNDER CODE SECTION 409A), IN THE EVENT OF A CHANGE OF
CONTROL, ALL OPTIONS OUTSTANDING AS OF THE DATE OF SUCH CHANGE OF CONTROL SHALL
BECOME FULLY VESTED AND EXERCISABLE, WHETHER OR NOT THEN OTHERWISE VESTED AND
EXERCISABLE.


(B)               NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF A MERGER, SHARE
EXCHANGE, REORGANIZATION OR OTHER BUSINESS COMBINATION AFFECTING THE CORPORATION
OR AN AFFILIATE, THE ADMINISTRATOR MAY, IN ITS SOLE AND ABSOLUTE DISCRETION,
DETERMINE THAT ANY OR ALL OPTIONS GRANTED PURSUANT TO THE PLAN SHALL NOT VEST OR
BECOME EXERCISABLE ON AN ACCELERATED BASIS, IF THE CORPORATION OR THE SURVIVING
OR ACQUIRING CORPORATION, AS THE CASE MAY BE, SHALL HAVE TAKEN SUCH ACTION,
INCLUDING BUT NOT LIMITED TO THE ASSUMPTION OF OPTIONS GRANTED UNDER THE PLAN OR
THE GRANT OF SUBSTITUTE OPTIONS (IN EITHER CASE, WITH SUBSTANTIALLY SIMILAR
TERMS OR EQUIVALENT ECONOMIC BENEFITS AS OPTIONS GRANTED UNDER THE PLAN), AS IN
THE OPINION OF THE ADMINISTRATOR IS EQUITABLE OR APPROPRIATE TO PROTECT THE
RIGHTS AND INTERESTS OF PARTICIPANTS UNDER THE PLAN.  FOR THE PURPOSES HEREIN,
IF THE COMMITTEE IS ACTING AS THE ADMINISTRATOR AUTHORIZED TO MAKE THE
DETERMINATIONS PROVIDED FOR IN THIS SECTION 11(B), THE COMMITTEE SHALL BE
APPOINTED BY THE BOARD, TWO-THIRDS OF THE MEMBERS OF WHICH SHALL HAVE BEEN
DIRECTORS OF THE CORPORATION PRIOR TO THE MERGER, SHALL EXCHANGE, REORGANIZATION
OR OTHER BUSINESS COMBINATIONS AFFECTING THE CORPORATION OR AN AFFILIATE.


12.              COMPLIANCE WITH CODE SECTION 409A

12


 

--------------------------------------------------------------------------------

 


 

 

 

 

Notwithstanding any other provision in the Plan or an Option Agreement to the
contrary, if and to the extent that Code Section 409A is deemed to apply to the
Plan or any Option granted under the Plan, it is the general intention of the
Corporation that the Plan and all such Options shall, to the extent practicable,
comply with, or be exempt from, Code Section 409A, and the Plan and any such
Option shall, to the extent practicable, be construed in accordance therewith. 
Deferrals pursuant to an Option otherwise exempt from Code Section 409A in a
manner that would cause Code Section 409A to apply shall not be permitted unless
such deferrals are in compliance with Code Section 409A.  Without in any way
limiting the effect of the foregoing, (i) in the event that Code Section 409A
requires that any special terms, provisions or conditions be included in the
Plan or any Option, then such terms, provisions and conditions shall, to the
extent practicable, be deemed to be made a part of the Plan or Option, as
applicable; and (ii) terms used in the Plan or an Option Agreement shall be
construed in accordance with Code Section 409A if and to the extent required. 
Further, in the event that the Plan or any Option shall be deemed not to comply
with Code Section 409A, then neither the Corporation, the Administrator nor its
or their designees or agents shall be liable to any Participant or other person
for actions, decisions or determinations made in good faith.


13.              GENERAL PROVISIONS


(A)                SHAREHOLDER RIGHTS:  EXCEPT AS OTHERWISE DETERMINED BY THE
ADMINISTRATOR, A PARTICIPANT AND HIS LEGAL REPRESENTATIVE, LEGATEES OR
DISTRIBUTEES SHALL NOT BE DEEMED TO BE THE HOLDER OF ANY SHARES SUBJECT TO AN
OPTION AND SHALL NOT HAVE ANY RIGHTS OF A SHAREHOLDER UNLESS AND UNTIL
CERTIFICATES FOR SUCH SHARES HAVE BEEN ISSUED AND DELIVERED TO HIM OR THEM UNDER
THE PLAN (OR IN THE CASE OF UNCERTIFICATED SHARES, OTHER WRITTEN NOTICE OF
OWNERSHIP IN ACCORDANCE WITH APPLICABLE LAWS SHALL HAVE BEEN PROVIDED).  A
CERTIFICATE OR CERTIFICATES FOR SHARES OF COMMON STOCK ACQUIRED UPON EXERCISE OF
AN OPTION SHALL BE PROMPTLY ISSUED IN THE NAME OF THE PARTICIPANT OR HIS
BENEFICIARY AND DISTRIBUTED TO THE PARTICIPANT OR HIS BENEFICIARY (OR, IN THE
CASE OF UNCERTIFICATED SHARES, OTHER WRITTEN NOTICE OF OWNERSHIP IN ACCORDANCE
WITH APPLICABLE LAWS SHALL BE PROVIDED) AS SOON AS PRACTICABLE FOLLOWING RECEIPT
OF NOTICE OF EXERCISE AND PAYMENT OF THE OPTION PRICE (EXCEPT AS MAY OTHERWISE
BE DETERMINED BY THE CORPORATION IN THE EVENT OF PAYMENT OF THE OPTION PRICE
PURSUANT TO SECTION 7(G)(III)).


(B)               WITHHOLDING: IF AND TO THE EXTENT REQUIRED BY APPLICABLE LAWS,
RULES OR REGULATIONS, THE CORPORATION SHALL WITHHOLD ALL REQUIRED LOCAL, STATE,
FEDERAL, FOREIGN AND OTHER TAXES AND ANY OTHER AMOUNT REQUIRED TO BE WITHHELD BY
ANY GOVERNMENTAL AUTHORITY OR LAW FROM ANY AMOUNT PAYABLE WITH RESPECT TO AN
OPTION.  PRIOR TO THE DELIVERY OR TRANSFER OF ANY CERTIFICATE FOR SHARES OR ANY
OTHER BENEFIT CONFERRED UNDER THE PLAN, THE CORPORATION SHALL REQUIRE ANY
RECIPIENT OF AN OPTION TO PAY TO THE CORPORATION IN CASH THE AMOUNT OF ANY TAX
OR OTHER AMOUNT REQUIRED BY ANY GOVERNMENTAL AUTHORITY TO BE WITHHELD AND PAID
OVER BY THE CORPORATION TO SUCH AUTHORITY FOR THE ACCOUNT OF SUCH RECIPIENT.
NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATOR MAY ESTABLISH PROCEDURES TO
PERMIT A RECIPIENT TO SATISFY SUCH OBLIGATION IN WHOLE OR IN PART, AND ANY
LOCAL, STATE, FEDERAL, FOREIGN OR OTHER INCOME TAX OBLIGATIONS RELATING TO SUCH
AN OPTION, BY ELECTING (THE "ELECTION") TO HAVE THE CORPORATION WITHHOLD SHARES
OF COMMON STOCK FROM THE SHARES TO WHICH THE RECIPIENT IS ENTITLED. THE NUMBER
OF SHARES TO BE WITHHELD SHALL HAVE A FAIR MARKET VALUE AS OF THE DATE THAT THE
AMOUNT OF TAX TO BE WITHHELD IS DETERMINED AS NEARLY EQUAL AS POSSIBLE TO (BUT
NOT EXCEEDING) THE AMOUNT OF SUCH OBLIGATIONS BEING SATISFIED. EACH ELECTION
MUST BE MADE IN WRITING TO THE ADMINISTRATOR IN ACCORDANCE WITH ELECTION
PROCEDURES ESTABLISHED BY THE ADMINISTRATOR.


(C)                SECTION 16(B) COMPLIANCE:  TO THE EXTENT THAT ANY
PARTICIPANTS IN THE PLAN ARE SUBJECT TO SECTION 16(B) OF THE EXCHANGE ACT, IT IS
THE GENERAL INTENTION OF THE CORPORATION THAT TRANSACTIONS UNDER THE PLAN SHALL
COMPLY WITH RULE 16B-3 UNDER THE EXCHANGE ACT AND THAT THE PLAN SHALL BE
CONSTRUED IN FAVOR OF SUCH PLAN TRANSACTIONS MEETING THE REQUIREMENTS OF RULE
16B-3 OR ANY SUCCESSOR RULES THERETO.


(D)               UNFUNDED PLAN; NO EFFECT ON OTHER PLANS:

13


 

--------------------------------------------------------------------------------

 


 

 

 

 


(I)                 THE PLAN SHALL BE UNFUNDED, AND THE CORPORATION SHALL NOT BE
REQUIRED TO CREATE A TRUST OR SEGREGATE ANY ASSETS THAT MAY AT ANY TIME BE
REPRESENTED BY OPTIONS UNDER THE PLAN.  THE PLAN SHALL NOT ESTABLISH ANY
FIDUCIARY RELATIONSHIP BETWEEN THE CORPORATION AND ANY PARTICIPANT OR OTHER
PERSON.  NEITHER A PARTICIPANT NOR ANY OTHER PERSON SHALL, BY REASON OF THE
PLAN, ACQUIRE ANY RIGHT IN OR TITLE TO ANY ASSETS, FUNDS OR PROPERTY OF THE
CORPORATION OR ANY AFFILIATE, INCLUDING, WITHOUT LIMITATION, ANY SPECIFIC FUNDS,
ASSETS OR OTHER PROPERTY WHICH THE CORPORATION OR ANY AFFILIATE, IN THEIR
DISCRETION, MAY SET ASIDE IN ANTICIPATION OF A LIABILITY UNDER THE PLAN.  A
PARTICIPANT SHALL HAVE ONLY A CONTRACTUAL RIGHT TO THE COMMON STOCK OR OTHER
AMOUNTS, IF ANY, PAYABLE UNDER THE PLAN, UNSECURED BY ANY ASSETS OF THE
CORPORATION OR ANY AFFILIATE.  NOTHING CONTAINED IN THE PLAN SHALL CONSTITUTE A
GUARANTEE THAT THE ASSETS OF SUCH ENTITIES SHALL BE SUFFICIENT TO PAY ANY
BENEFITS TO ANY PERSON.


(II)               THE AMOUNT OF ANY COMPENSATION DEEMED TO BE RECEIVED BY A
PARTICIPANT PURSUANT TO AN OPTION SHALL NOT CONSTITUTE COMPENSATION WITH RESPECT
TO WHICH ANY OTHER BENEFITS OF SUCH PARTICIPANT ARE DETERMINED, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED BY THE TERMS OF SUCH PLAN OR AS MAY BE
DETERMINED BY THE ADMINISTRATOR.


(III)             THE ADOPTION OF THE PLAN SHALL NOT AFFECT ANY OTHER STOCK
INCENTIVE OR OTHER COMPENSATION PLANS IN EFFECT FOR THE CORPORATION OR ANY
AFFILIATE, NOR SHALL THE PLAN PRECLUDE THE CORPORATION FROM ESTABLISHING ANY
OTHER FORMS OF STOCK INCENTIVE OR OTHER COMPENSATION FOR EMPLOYEES OR SERVICE
PROVIDERS OF THE CORPORATION OR ANY AFFILIATE.


(E)                APPLICABLE LAW:  THE PLAN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS OF ANY STATE, AND IN ACCORDANCE WITH APPLICABLE
FEDERAL LAWS OF THE UNITED STATES.


(F)                 BENEFICIARY DESIGNATION:  THE ADMINISTRATOR MAY PERMIT A
PARTICIPANT TO DESIGNATE IN WRITING A PERSON OR PERSONS AS BENEFICIARY, WHICH
BENEFICIARY SHALL BE ENTITLED TO RECEIVE SETTLEMENT OF OPTIONS (IF ANY) TO WHICH
THE PARTICIPANT IS OTHERWISE ENTITLED IN THE EVENT OF DEATH.  IN THE ABSENCE OF
SUCH DESIGNATION BY A PARTICIPANT, AND IN THE EVENT OF THE PARTICIPANT'S DEATH,
THE ESTATE OF THE PARTICIPANT SHALL BE TREATED AS BENEFICIARY FOR PURPOSES OF
THE PLAN, UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE. THE ADMINISTRATOR SHALL
HAVE SOLE DISCRETION TO APPROVE AND INTERPRET THE FORM OR FORMS OF SUCH
BENEFICIARY DESIGNATION.  A BENEFICIARY, LEGAL GUARDIAN, LEGAL REPRESENTATIVE OR
OTHER PERSON CLAIMING ANY RIGHTS PURSUANT TO THE PLAN IS SUBJECT TO ALL TERMS
AND CONDITIONS OF THE PLAN AND ANY OPTION AGREEMENT APPLICABLE TO THE
PARTICIPANT, EXCEPT TO THE EXTENT THAT THE PLAN AND/OR OPTION AGREEMENT PROVIDE
OTHERWISE, AND TO ANY ADDITIONAL RESTRICTIONS DEEMED NECESSARY OR APPROPRIATE BY
THE ADMINISTRATOR.


(G)               GENDER AND NUMBER:  EXCEPT WHERE OTHERWISE INDICATED BY THE
CONTEXT, WORDS IN ANY GENDER SHALL INCLUDE ANY OTHER GENDER, WORDS IN THE
SINGULAR SHALL INCLUDE THE PLURAL AND WORDS IN THE PLURAL SHALL INCLUDE THE
SINGULAR.


(H)               SEVERABILITY:  IF ANY PROVISION OF THE PLAN SHALL BE HELD
ILLEGAL OR INVALID FOR ANY REASON, SUCH ILLEGALITY OR INVALIDITY SHALL NOT
AFFECT THE REMAINING PARTS OF THE PLAN, AND THE PLAN SHALL BE CONSTRUED AND
ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.


(I)                 RULES OF CONSTRUCTION:  HEADINGS ARE GIVEN TO THE SECTIONS
OF THIS PLAN SOLELY AS A CONVENIENCE TO FACILITATE REFERENCE.  THE REFERENCE TO
ANY STATUTE, REGULATION OR OTHER PROVISION OF LAW SHALL BE CONSTRUED TO REFER TO
ANY AMENDMENT TO OR SUCCESSOR OF SUCH PROVISION OF LAW.


(J)                 SUCCESSORS AND ASSIGNS:  THE PLAN SHALL BE BINDING UPON THE
CORPORATION, ITS SUCCESSORS AND ASSIGNS, AND PARTICIPANTS, THEIR EXECUTORS,
ADMINISTRATORS AND PERMITTED TRANSFEREES AND BENEFICIARIES.

14


 

--------------------------------------------------------------------------------

 


 

 

 

 


(K)               RIGHT OF OFFSET:  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN OR AN OPTION AGREEMENT, THE CORPORATION MAY (SUBJECT TO ANY CODE SECTION
409A CONSIDERATIONS) REDUCE THE AMOUNT OF ANY BENEFIT OTHERWISE DISTRIBUTABLE TO
OR ON BEHALF OF A PARTICIPANT BY THE AMOUNT OF ANY OBLIGATION OF THE PARTICIPANT
TO THE CORPORATION THAT IS OR BECOMES DUE AND PAYABLE.

IN WITNESS WHEREOF, this RF Micro Devices, Inc. 2006 Directors Stock Option
Plan, as amended and restated effective May 7, 2009, is, by the authority of the
Board of Directors of the Corporation, executed in behalf of the Corporation,
effective as of the 7th day of May, 2009.

RF MICRO DEVICES, INC.

By:       /s/ Robert A. Bruggeworth

Robert A. Bruggeworth

Chief Executive Officer

 

ATTEST:

/s/ William A. Priddy, Jr.

Secretary/Asst. Secretary

[Corporate Seal]

15


 

--------------------------------------------------------------------------------

 

 